Title: From Thomas Jefferson to Philippe de Létombe, 29 July 1801
From: Jefferson, Thomas
To: Létombe, Philippe de


               
                  Dear Sir
                  Washington July 29. 1801.
               
               Proposing to set out tomorrow for Monticello, and knowing that mr Bingham is on his departure for Europe, I have thought it best to dispatch Rapin express to Philadelphia in order to engage Le Maire. every information I recieve convinces me he will suit me infinitely better than Schroeder. several circumstances respecting the latter render him less eligible than the other. Rapin will be able to satisfy all the doubts of Le Maire if he has any, & he will either bring him back with him & deliver up the house to him in my absence, or he will come back & recieve him when Le Maire shall find it convenient to come.
               I have the pleasure to inclose you the letter I had promised, to repeat my thanks for all your kindnesses and to assure you that you carry with you my friendly esteem & high consideration & respect.
               
                  
                     Th: Jefferson
                  
               
            